The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 20130251913 A1 in view of Lubicki US 20140021373 A1 and Sinha US 20150248992 A1.

Regarding Claim(s) 1-8, Olander teaches: A nitrogen ion implantation composition comprising: 
a dopant gas; and a glitching-suppressing gas comprising at least one of NF3, N2F4, N20, NO, NO2, N204, or any combination thereof; (Olander [0038])
wherein the dopant gas and the glitching-suppressing gas are present in an amount sufficient to reduce formation of nitrides on a surface of a nitrogen ion implantation system, as compared to a composition that does not comprise the glitching-suppressing gas. (Olander [0053],[0063])
wherein the glitching-suppressing gas is a gas that reduces an occurrence of electrical shorts resulting from solid deposition on a surface of an ion implantation system. (Olander [0053],[0063])
Olander does not adequately teach: wherein the dopant gas is nitrogen (N2)
wherein the dopant gas is present in amount of 50% or greater by volume based on a total volume of the nitrogen ion implantation composition.
wherein the glitching-suppressing gas is present in an amount of 1% to 49% by volume based on a total volume of the nitrogen ion implantation composition. 
wherein the glitching-suppressing gas is present in an amount of 2% to 15% by volume based on a total volume of the nitrogen ion implantation composition.
wherein the dopant gas and the glitching-suppressing gas are further present in an amount sufficient to increase a N+ beam current, as compared to a composition that does not comprise the glitching-suppressing gas.
further comprising a hydrogen- containing gas comprising one or more of H2, NH3, N2H4, B2H6, AsH3, PH3, SiH4, SiH6, H2S, H2Se, CH4, and GeH4.
wherein the glitching-suppressing gas is a gas having a higher ionization cross-section than the dopant gas under the same nitrogen ion implantation operating conditions.
	Lubicki teaches: wherein the dopant gas is nitrogen (N2) (Lubicki [0022])
further comprising a hydrogen- containing gas comprising one or more of H2, NH3, N2H4, B2H6, AsH3, PH3, SiH4, SiH6, H2S, H2Se, CH4, and GeH4. (Lubicki [0022])
Sinha teaches: wherein the glitching-suppressing gas is a gas having a higher ionization cross-section than the dopant gas under the same nitrogen ion implantation operating conditions. (Sinha [0066])
	Olander does not specifically mention that the gas additive suppresses glitching, however paragraph [0038] makes it clear that the gas additive is meant to clean and/or improve implantation system performance. This is readily understood as preventing glitching. Further if the composition is taught by the prior art, then it would be understood to have the same inherent properties. Sinha provides evidence as such in at least paragraph [0065].
It would have been obvious to one of ordinary skill in art to utilize the implantation/dopant/glitch suppressing gas combinations as demonstrated by Olander, Lubicki, and Sinha for the implantation gas combination as taught in Olander since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case the doping and glitch suppressing gasses are known to be selected as needed and interchangeable. (Lubicki [0022]) (Olander [0038], “The source gas supply apparatus of the present disclosure can be adapted for use with any suitable dopant source material or with a cleaning material for in-line cleaning of the ion implantation system, e.g., cleaning agents”)
Optimizing gas ratios is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Olander, Lubicki, and Sinha teach that the gases are combined with other gasses implicitly disclosing the ratios as a variable which achieves a recognized result. Sinha further details how balancing ratios of gasses effects the performance of implantation as well as glitching. Therefore, the prior art teaches adjusting gas ratios and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to tune the gas ratios since it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner notes that in the parent application, 15593486, matters relating to the selection of different species of gases for ion implantation operations, as well as the proportions by which they were mixed, were decided by PTAB in their decision 7/13/2021. In their decision PTAB affirmed the examiner’s position that by merely exchanging one species for another, and changing the ratios by which they are mixed represented obvious modifications. While in this application the claims are directed to some different combination of species, the examiner believes the ruling by PTAB is still binding. Absent adequate evidence that the current proposed combinations are critical and non-obvious, the examiner must maintain a substantially similar rejection to these substantially similar claims. 

Regarding Claim(s) 9-10,18-20 Olander as modified by Lubicki and Olander teach the following for substantially the same reason as already provided above, with additional citations as needed: A gas supply package comprising: a gas storage and dispensing vessel containing a nitrogen ion implantation composition according to claim 1, wherein the gas supply package is configured to supply the nitrogen ion implantation composition to a nitrogen ion implantation system. wherein the gas storage and dispensing vessel further contains a hydrogen-containing gas comprising one or more of H2, NH3, N2H4, B2H6, AsH3, PH3, SiH4, SiH6, H2S, H2Se, CH4, and GeH4. A gas supply kit comprising: a first gas storage and dispensing vessel containing a dopant gas comprising N2; and a second gas storage and dispensing vessel containing a glitching-suppressing gas comprising at least one of NF3, N2F4, N20, NO, N02, N204, or any combination thereof. wherein the gas supply kit is configured to supply the dopant gas and the glitching-suppressing gas in an amount sufficient to reduce formation of nitrides on a surface of a nitrogen ion implantation system, as compared to a composition that does not comprise the glitching-suppressing gas. further comprising: a third gas storage and dispensing vessel containing a hydrogen-containing gas comprising one or more of H2, NH3, N2H4, B2H6, AsH3, PH3, SiH4, SiH6, H2S, H2Se, CH4, and GeH4.

Regarding Claim(s) 11-17, Olander as modified by Lubicki and Olander teach the following for substantially the same reason as already provided above, with additional citations as needed:A method of nitrogen ion implantation comprising: ionizing a nitrogen ion implantation composition, in a nitrogen ion implantation system, to generate a nitrogen ion implant species for nitrogen ion implantation, wherein the nitrogen ion implantation composition comprises: a dopant gas comprising N2; and a glitching-suppressing gas comprising at least one of NF3, N2F4, N20, NO, NO2, N204, or any combination thereof; wherein the dopant gas and the glitching-suppressing gas are present in an amount sufficient to reduce formation of nitrides on a surface of a nitrogen ion implantation system, as compared to a composition that does not comprise the glitching- suppressing gas.
further comprising: mixing the dopant gas and the glitching-suppressing gas to form a gas mixture comprising the nitrogen ion implantation composition.
	 wherein the mixing is performed in an ion source chamber of the nitrogen ion implantation system, in a flow circuitry of a nitrogen ion implantation system, or in a mixing chamber of a nitrogen ion implantation system. (Olander [0107])
further comprising: implanting the nitrogen ion implant species in a substrate.
further comprising: performing a second ion implantation operation, wherein the second ion implantation operation is susceptible to glitching. (Olander [0053],[0063])
wherein the second ion implantation operation comprises at least one of arsenic ion implantation, phosphorus ion implantation, boron ion implantation, carbon ion implantation, silicon ion implantation, or any combination thereof.
wherein the second ion implantation operation susceptible to glitching is performed without an intermediate conditioning step. (Olander [0053],[0063],[0091],[0107)


Conclusion
The prior art relied upon for this action is already cited in applicant’s IDS 8/25/2021. The examiner would also like to drawn the applicant’s attention to the reference Chen US 20080142039 A which substantially supports the factual findings of this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881